              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL NO. 1:20-cv-00164-MR-WCM


UNITED STATES OF AMERICA,      )
                               )
          Plaintiff,           )
                               )
vs.                            )
                               )
APPROXIMATELY $3,405.01 IN     )
U.S. CURRENCY seized from      )
Sonya Renee Fair on or about   )
December 18, 2019, in Buncombe )
County, North Carolina,        )
                               )
          Defendant.           )

                DEFAULT JUDGMENT OF FORFEITURE

     THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture.   [Doc. 6]. Pursuant to Rule 55(b)(2) of the

Federal Rules of Civil Procedure, the Government requests that the Court

enter a Default Judgment of Forfeiture with respect to the $3,405.01 in

United States Currency (“the Defendant Currency”) identified in the

Government’s Verified Complaint [Doc. 1].

                     I.    FACTUAL BACKGROUND

     Where, as here, an entry of default occurs, the defaulted party is

deemed to have admitted all well-pleaded allegations of fact in the complaint.



     Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 1 of 8
See Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2011);

see also Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one relating to

the amount of damages—is admitted if a responsive pleading is required and

the allegation is not denied”).          Thus, the factual allegations in the

Government’s Complaint [Doc. 1] are deemed admitted as true.                  The

following is a recitation of the relevant, admitted facts.

        On December 18, 2019, Officers Christopher Katt and Nicholas Jones

with the Asheville Police Department (“APD”) were patrolling in the area of

the Pisgah View Apartments, located at 1 Granada Street, Asheville, NC.

[Doc. 1 at ¶ 7].    The Pisgah View Apartments are located in a high crime

area.    [Id. at ¶ 8].    There have been numerous homicides, violent gun

crimes, crimes associated with the sale of controlled substances, drug

overdoses, and other criminal incidents in this area.        [Id.].

        At approximately 7:07 p.m. on December 18, 2019, Officer Katt was

driving on State Street when he observed a blue sedan traveling towards him

with a front headlamp that was not working.       [Id. at ¶ 9]. Officer Katt turned

his marked APD patrol vehicle around, got behind the blue sedan, identified

the vehicle as a Nissan Altima, and initiated a traffic stop at Carrier Park on

Amboy Road, Asheville, NC.         [Id. at ¶ 10]. The vehicle came to a stop at

220 Amboy Road.          [Id. at ¶ 11]. Officer Katt exited his patrol vehicle and


                                          2
        Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 2 of 8
made a driver’s side approach to the Nissan Altima.              [Id.]. Officer Jones

approached the passenger side.         [Id.].    As Officer Katt approached the

driver’s side of the vehicle, he detected a strong odor of marijuana coming

from the interior of the vehicle.   [Id. at ¶ 12]. As Officer Katt got closer to

the driver’s side window, the smell of the odor of marijuana became stronger.

[Id. at ¶ 13]. Officer Katt immediately recognized the driver as Sonya Renee

Fair. [Id. at ¶ 14].   There was also a male juvenile in the vehicle with Ms.

Fair. [Id.].

      Officer Katt was aware that Ms. Fair had multiple outstanding warrants

for probation violations. [Id. at ¶ 15].    Officer Katt asked Ms. Fair to turn

off the car and step out of the vehicle.        [Id. at ¶ 16].    Ms. Fair complied

and exited the vehicle.   [Id.]. Officer Katt placed Ms. Fair under arrest for

her outstanding warrants.    [Id. at ¶ 17]. While conducting an initial search

of Ms. Fair incident to her arrest, Officer Katt located an unusually large

amount of loose U.S. Currency in both of Ms. Fair’s pants pockets.             [Id. at

¶ 18]. Additional officers arrived on the scene and stayed with Ms. Fair as

Officer Katt conducted a probable cause search of the vehicle based upon

the odor of marijuana that had been detected. [Id. at ¶ 19]. During the

search of the vehicle, Officer Katt located two separate packaged baggies of

marijuana inside of a backpack in the rear driver’s side seat, which totaled


                                        3
      Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 3 of 8
9.2 grams of marijuana.           [Id. at ¶ 20].     Also inside the backpack, Officer

Katt found two orange pill bottles containing a total of 51 dosage units of

prescription opiates.         [Id.]. Both orange pill bottles were prescribed to an

individual named “Andre Payton.”           [Id.].

      Meanwhile, a female officer arrived on scene and conducted a more

thorough search of Ms. Fair.          [Id. at ¶ 21]. During the search, the officer

located $3,405.01 in U.S. Currency (the “Defendant Currency”) in Ms. Fair’s

jeans pockets.       [Id.].     Officers seized the Defendant Currency and Ms.

Fair’s cell phone.     [Id.].

      Officer Katt and Officer Jones transported Ms. Fair to the Buncombe

County Detention Facility.         [Id. at ¶ 22]. While at the facility, Officer Jones

provided Ms. Fair Miranda warnings and Ms. Fair agreed to speak with

Officer Jones about the incident.           [Id.].    Ms. Fair stated that she was in

possession of the two baggies of marijuana and the opiate pills, and that the

baggies were packaged separately because they were two different flavors.

[Id. at ¶ 23]. Ms. Fair further stated, “I smoke weed and I’m on pills.”         [Id.].

Ms. Fair then stated, “I have Rey’s prescription” (Referring to the pills).       [Id.

at ¶ 24]. Officer Katt inferred that “Rey” was Andre Payton.             [Id.]. Andre

Eugene Payton has an extensive criminal history that includes possession




                                             4
      Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 4 of 8
with the intent to sell or deliver cocaine and numerous other drug offenses.

[Id. at ¶ 25].

      Ms. Fair was arrested and charged with a traffic violation and various

drug-related offenses, including possession with intent to manufacture, sell,

or deliver a Schedule II controlled substance, trafficking opiates, and

possession with intent to manufacture, sale, or deliver a Schedule VI

controlled substance.             [Id. at ¶ 26].   Officer Katt also served Ms. Fair’s

outstanding probation violation warrants.             [Id.].

      The next day, on December 19, 2019, a trained and certified narcotics

K-9 positively alerted to the presence of the odor of drugs on the Defendant

Currency.        [Id. at ¶ 27].

                        II.       PROCEDURAL BACKGROUND

      On June 26, 2020, the Government filed a Verified Complaint for

Forfeiture in Rem, alleging that the Defendant Currency seized from Ms. Fair

on or about December 18, 2019, is subject to civil forfeiture under 21 U.S.C.

§ 881(a)(6).       [Doc. 1]. The same day the Complaint was filed, the Clerk

issued a Warrant of Arrest in Rem for the Defendant Currency.              [Doc. 2].

      After the Government filed its Complaint, in accordance with

Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions (“Supplemental Rules”), the Government provided


                                               5
      Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 5 of 8
direct notice of this action to known potential claimants.      Specifically, on

June 29, 2020, the Government mailed notice and a copy of the Complaint

to Ms. Fair at her addresses of record via certified mail.      [See Doc. 7-1].

Additionally, in accordance with Supplemental Rule G(4)(a), the Government

provided notice by publication as to all persons with potential claims to the

Defendant Currency by publishing notice via www.forfeiture.gov from June

30, 2020, until July 29, 2020. [Doc. 3].

     During the pendency of this action, no individual or entity has made a

timely claim to the Defendant Currency.        On October 22, 2020, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure, the Government filed a

motion for entry of default.       [Doc. 4].   On October 23, 2020, the Clerk

entered default.   [See Doc. 5].

                            III.      DISCUSSION

     Pursuant to the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”),

the Government has the initial burden of establishing by a preponderance of

the evidence that the defendant property is subject to forfeiture.

18 U.S.C. § 983(c)(1).   A complaint must “state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f). The Government

may seek forfeiture of currency if it was used, or intended to be used in


                                         6
     Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 6 of 8
exchange for a controlled substance, or represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a

violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq. See 21

U.S.C. § 881(a)(6).

     Based upon the allegations of the Government’s Verified Complaint—

which are deemed admitted as true—the Court finds that the Government

has satisfied its burden of showing that the Defendant Currency is subject to

forfeiture under 21 U.S.C. § 881(a)(6).   Additionally, the Government has

taken reasonable steps to provide notice to known potential claimants, and

the Government has otherwise complied with the notice requirements set

forth in Supplemental Rule G(4). No individual or entity has timely filed a

claim to the Defendant Currency. After careful review, the Court finds that

the Government has established that default judgment is appropriate.

                             IV.   JUDGMENT

     IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the Government’s Motion for Default Judgment of Forfeiture [Doc. 6] is

hereby GRANTED, and Judgment of Forfeiture is ENTERED in favor of the

United States against all persons and entities with respect to the following

property:




                                     7
     Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 7 of 8
            $3,405.01 in U.S. Currency seized from Sonya Fair on or
            about December 18, 2019, in Buncombe County, North
            Carolina

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

right, title, and interest of all persons to the Defendant Currency is hereby

forfeited to the United States, and no other right, title, or interest shall exist

therein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

United States Marshal is hereby directed to dispose of the forfeited

Defendant Currency as provided by law.

            IT IS SO ORDERED.
                                     Signed: December 7, 2020




                                        8
      Case 1:20-cv-00164-MR-WCM Document 8 Filed 12/07/20 Page 8 of 8
